 1                                                       HONORABLE RICARDO MARTINEZ
 2

 3

 4                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF WASHINGTON
 5                                      AT SEATTLE
 6
     UNITED STATES OF AMERICA,                       Cause No. 18-CR-00284 RSM
 7
                    Plaintiff,                       ORDER GRANTING MOTION
 8                                                   TO SEAL DOCUMENT
            vs.
 9
     JUAN GONZALEZ VARGAS,
10
                    Defendant.
11

12      This matter coming before this Court on Defendant Juan Gonzalez Vargas’s Motion to Seal

13   Document, and good cause appearing therefor

14      NOW THEREFORE, the Psychological Report previously filed under seal shall be permitted

15   to remain under seal.

16      Dated this 28th day of October, 2019.

17

18

19
                                                A
                                                RICARDO S. MARTINEZ
                                                UNITED STATES DISTRICT JUDGE
20
        Proposed by:
21
        s/ Jennifer Kaplan
22      Jennifer Kaplan, WSBA #40937
        Attorney for Juan Gonzalez Vargas
23


      ORDER GRANTING MOTION TO SEAL
      DOCUMENT- 1
                                                                                 Jennifer Kaplan
                                                                                 2125 Western Avenue, Suite 330
                                                                                   Seattle, Washington 98121
                                                                               (206) 443-0670 Fax: (866) 471-6818
